                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SONIA YVONNE GARZA,                               §
                                                  §
                   Plaintiff,                     §
                                                  §                     CIVIL NO.
vs.                                               §                 SA-18-CV-0872-OLG
                                                  §
NANCY A. BERRYHILL,                               §
COMMISSIONER OF SOCIAL                            §
SECURITY ADMINISTRATION;                          §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all purposes pursuant to Rules CV-72 and 1(c) of Appendix C of the Local Rules

of the United States District Court for the Western District of Texas. The record reflects that

Plaintiff filed her Complaint for review of a decision by the Commissioner of Social Security on

August 23, 2018 [#1]. At that time, Plaintiff requested the issuance of summons as to the

General Counsel of the Social Security Administration, the Office of the United States Attorney,

and the Attorney General of the United States [#2, #3, #4]. However, the record does not reflect

that service has been returned as to any party.

       Rule 4(m) of the Federal Rules of Civil Procedure requires a plaintiff to serve a defendant

within 90 days after the complaint is filed. Fed. R. Civ. P. 4(m). In the event of a failure to

timely serve the complaint and summons, the rule directs the court to dismiss an action without

prejudice or order that service be made within a specified time. Id. If the plaintiff shows good

cause for the failure to serve, the court must extend the time for service for an appropriate period.

Id. Because Plaintiff filed her Complaint on August 23, 2018, service was to be completed by

November 21, 2018. Plaintiff failed to comply with Rule 4(m). Accordingly, the Court will


                                                  1
order Plaintiff to complete service within 30 days of this Order or, alternatively, show cause as to

why she needs additional time to serve Defendant.

       Although Rule 4(i) generally governs service on the United States and its agencies, the

Social Security regulations dictate a specific process for serving summonses and complaints

seeking judicial review of final Agency decisions on individual claims for benefits under the

Social Security Act. See Fed. R. Civ. P. 4(i); 20 C.F.R. § 423.1. The regulations direct plaintiffs

to serve the Commissioner of Social Security by mail at the office of Social Security

Administration’s Office of the General Counsel that is responsible for the processing and

handling of litigation in the particular jurisdiction in which the complaint has been filed. 20

C.F.R. § 423.1. For cases filed in the Western District of Texas, the summons should be directed

to the Office of the Regional Chief Counsel, Dallas (Region VI), Social Security Administration,

1301 Young Street, Ste. A702, Dallas, TX 75202−5433. Notice Announcing Addresses for

Service of Process, 82 Fed. Reg. 11494-01 (Feb. 23, 2017). The summons issued in this case

does not reflect this address. Plaintiff should therefore request the reissuance of summons at the

address listed herein to ensure the Commissioner receives proper notice of this lawsuit.

       IT IS THEREFORE ORDERED that Plaintiff effect service of her Complaint and

summons within 30 days of this Order, on or before January 14, 2019, on the Office of the

Regional Chief Counsel, Dallas (Region VI) or show cause as to why service cannot be

completed. A failure to comply with this Order may result in dismissal of this action.

       SIGNED this 14th day of December, 2018.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE


                                                 2
